JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed September 28, 2006 be affirmed. The district court properly dismissed this case for lack of subject matter jurisdiction, because appellant lacks Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (to establish injury in fact, a party must allege an invasion of a legally protected interest that is concrete and particularized, as well as actual or imminent, not conjectural or hypothetical). See also D.C. Common Cause v. District of Columbia, 858 F.2d 1, 3-5 (D.C.Cir.1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.